Citation Nr: 1738344	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-24 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected residuals, contusion of sacral and coccygeal areas.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to the service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 until December 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

This matter was previously remanded in November 2015 for evidentiary development.


FINDINGS OF FACT

1.  A bilateral knee disability is unrelated to service and is not shown to be caused or aggravated by a service-connected disability.

2.  ED is unrelated to service and is not shown to be caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral knee disability, to include as secondary to service-connected residuals, contusion of sacral and coccygeal areas, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria to establish service connection for ED, to include as secondary to the service-connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Applicable Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107 (b)).

II. Discussion

A. Bilateral Knees

The Veteran contends that his current knee disorders are related to his service-connected residuals of contusion of sacral and coccygeal areas.  The Board has considered both direct and secondary theories of entitlement.

The record includes diagnoses of chondromalacia of the patella left knee with baker's cyst and small effusion, as well as patellofemoral syndrome of the right knee.  See June 2010 VA Examination.  Thus, the first element of service connection is met.  

For direct service connection, evidence of an in-service event must be demonstrated.  In this case, the service treatment records contain no complaints of, treatment for, or diagnoses of a knee problem in service.  At separation from service, the Veteran's clinical examination for the knees was normal.  The Veteran, in his report of medical history, also denied having knee issues, arthritis, or any bone/joint deformities.  Upon orthopedic examination in December 1974, shortly after separation from service, the Veteran did not have any problems noted with his knees.  Thus, there is no in-service occurrence of a knee injury in service.

Moving to the theory of secondary service connection, the second element is met in that there is evidence of a service-connected disability (i.e., service-connected residuals of contusion of sacral and coccygeal areas) that the Veteran primarily avers as the cause of his bilateral knee disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998) (secondary service requires (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability).  

The crux of the matter concerns the third element - evidence of a nexus between the bilateral knee disability and the service-connected residuals of contusion of sacral and coccygeal areas.  The Board has considered the lay and medical evidence and finds that the most probative medical evidence of record shows no causal relationship or aggravation.

The Veteran's primary argument is that his bilateral knee disability is caused by his back disability.  He essentially states that his gait issues from his back disability have caused problems with his knees over the years.  See June 2010 Veteran's Statement in Support of Claim.  

VA treatment records from 2010 reveal complaints of chronic knee pain in conjunction with his back pain.  An April 2010 orthopedic surgery note shows that the Veteran has tried physical therapy, but it seemed to be hurting his back.  It was noted that some of the pain may be referred from the back, but some may be actually in the knee; the Veteran was given an injection in the knee for the pain.  Other VA treatment records show no causal link between the back and the knees.  Records from the Social Security Administration reveal private medical treatment for the knees and back in 2013, sometimes together, but again no causal relationship between the two disabilities have been shown.  In fact, an April 2013 private treatment record (consultation and evaluation of bilateral knee pain) reveals that the bilateral knee pain symptoms were likely due to the combination of degenerative changes and possible meniscal pathology.  The Veteran already had arthroscopic surgery of his left knee in 2012.  

The Board notes several medical opinions of record concerning the nexus issue.  In an August 2009 medical letter, the Veteran's private physician, Dr. J.T., opined that the Veteran developed knee pain as a "likely" result of a gait abnormality related to his back condition.  He further stated that it was likely the Veteran's orthopedic complaints are secondary to his military injury.

In an April 2010 letter, the Veteran's private medical provider, Dr. B.B., opined that the Veteran's bilateral knee pain is a direct effect from a back injury he suffered in-service.  He stated that arthritis is shown present in the left knee likely causing alterations in the gait.  

Following a June 2010 VA medical examination, the examiner opined that it is not likely that the Veteran's bilateral knee conditions are a direct or proximate result of his service-connected sacral and coccygeal injuries.  The examiner did not include a rationale for that opinion.  In a July 2013 addendum, a VA examiner noted the private statements submitted in support of the claim as well as medical evidence of record and opined that the Veteran's bilateral knee conditions are less likely than not proximately due to, or the result of, the Veteran's service-connected back condition.  The examiner conceded that it is probable that the Veteran's service-connected radiculopathy "could be" causing the Veteran some referred knee pain. 

The VA examiners did not offer an opinion as to whether the Veteran's service connected disabilities have aggravated his knee disabilities, thus the Board sought a supplemental opinion.  The VA opinion obtained in January 2016 was based on a complete review of the Veteran's military and medical history, as included as part of the review of the case file.  In providing a negative nexus opinion on both direct and secondary service connection, the examiner provided a detailed rationale.  She noted the absence of any knee problems in service.  She noted the diagnoses of record for both knees first appearing in June 2010, which is approximately 30+ years after service.  At the June 2010 VA examination, the Veteran reported that his knees became painful in the last 5 to 6 years.  Significantly, she stated:

The veteran's SC residuals, contusion of sacral and coccygeal areas and radiculopathy of the lower extremities are separate and distinct medical conditions from his diagnoses of chondromalacia of the patella left knee with baker's cyst and small effusion and patellofemoral syndrome of the right knee.  In addition, the knee joints are separate anatomical areas from each other and from the sacral and coccygeal areas of the spine.  The knee joints are separate from the sciatic nerve root consistent with his radiculopathy of the lower extremities . . . . [T]here is no medical, clinical, or significant research evidence to support the contention that the veteran's bilateral knee condition is the result of, or aggravated by, any of his service connected disabilities, to include the service-connected residuals, contusion of sacral and coccygeal areas and radiculopathy of the lower extremities.

The Board assigns limited probative value to Dr. B.B. and Dr. J.T.'s medical opinions as their opinions lack sufficient rationale which makes it unclear what facts and medical principles were considered in their conclusion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012)(noting an examination is adequate when it "sufficiently inform[s] the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  In fact, the providers did not indicate what records were considered in providing their opinions.

On the other hand, the Board finds that the January 2016 VA examiner rendered the most probative opinion of record.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this regard, having had access to the complete service and medical history of the Veteran, she considered the Veteran's military and post service history, which documented his complaints of knee and back pain, she considered the complete medical findings of record and rendered a medical opinion rooted in known medical principles as applied to the facts of the Veteran's case.  She addressed direct and secondary service connection, to include aggravation.  It is clear from her rationale that she found no connection between the back and knee disabilities, to include any chance of the knees having been permanently worsened from the back.  This is clear when she explained that these are "separate and distinct medical conditions."  

The Veteran's lay statements as to the causal relationship between his back and knees is an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  His statements in this regard are not competent.  The Board finds that the probative value of the January 2016 VA examiner is of greater value than the Veteran's more general lay assertions as to the issue of causation and etiology.

Finally, the Board concludes that the presumptive service connection regulations based upon a showing of a chronic disability are not applicable in this instance.  38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a), such as arthritis).  The record also establishes that arthritis in either knee was not "noted" during service and he did not have characteristic manifestations sufficient to identify an arthritic disease entity during service.  The record does not confirm arthritis in the knees until many years after service.

For these reasons, the preponderance of the evidence is against the claim as the evidence is not at least in equipoise on all material elements of the claim, particularly the nexus element.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for a bilateral knee disability, to include on a secondary basis.

B. Erectile Dysfunction

Additionally, the Veteran contends that he experiences ED due to his service-connected disabilities.  

The Veteran does not assert that his ED is directly a result of his military service.  In any event, the service treatment records show no complaints of, treatment for, or diagnoses of ED in service or for years thereafter.  As the Veteran does not meet the second element for direct service connection (in-service occurrence), the Board will shift its analysis to secondary service connection, where the select element is met.  The Veteran is currently in receipt of service connection for PTSD, contusion of sacral and coccygeal areas, scars, a gastrointestinal disability, and radiculopathy of the lower extremities.

On the issue of nexus, the Board had already determined that the June 2010 and September 2013 opinions did not consider the effect of the Veteran's other service-connected disabilities on his ED nor do they include adequate opinions on aggravation.  As a result, a new VA opinion was obtained in January 2016, which is the most probative opinion addressing nexus.  This examiner noted that the Veteran was treated with Viagra for his ED in 2003 and 2004.  She reviewed the complete medical history and performed a complete case file review.  She stated that "[r]records provided for review document the veteran was diagnosed with [ED] at age 53 years old.  Per literature review, [ED] emerges as a common problem for men in their early 40's and increases with advancing age, and therefore, is physiologic in origin."  Thus, she ultimately concluded that there was "no medical or clinical evidence to support the contention that the veteran's [ED] is related to, or aggravated by, any of his service connected disabilities."  The examiner considered the facts of this case and applied it to known medical principles; her thought process was clear and medically explained.  See Nieves-Rodriguez, 22 Vet. App. 295.

This examiner's opinion is consistent with the VA treatment records which suggest that ED is unrelated to PTSD or other service-connected disabilities, including medications taken for such.  The fact that the Veteran has complained about ED during the course of his psychiatric treatment or that he was taking medication for ED concurrently with other medications, does not constitute evidence of a causal relationship between PTSD and ED, nor does it suggest that his PTSD was permanently worsened by his ED.  In fact, an October 2005 psychiatric treatment record indicates that an "Axis III" diagnosis included "impotence of organic origin" (meaning unrelated to PTSD and depression, which were Axis I diagnoses).  Also, a September 2007 urology note reveals that the Veteran had a medical procedure involving a prostrate condition; he had complained of ED after that procedure.  ED was a known complication of this prostrate procedure.  The Veteran also suspected at this time that it might be due to loss of libido.  

The Board has considered the Veteran's statements regarding his ED, including the statements that he believes his ED is due to the loss of libido from his PTSD.  However, the Veteran, as a lay person, has not established the competence needed to rebut the more probative medical opinion.  See Jandreau, 492 F.3d 1376-77; Fountain, 27 Vet. App. at 274-75; Monzingo, 26 Vet. App. at 106.  As such, his statements are not adequate to undermine the more probative evidence showing that his condition most likely results from a physiologic origin, such as age, nor is his lay testimony otherwise sufficiently probative to be considered competent evidence tending to increase the likelihood of a positive nexus between his ED and PTSD or another service-connected disability.  See Fountain, 27 Vet. App. at 274-75.

For these reasons, the preponderance of the evidence is against the claim as the evidence is not at least in equipoise on all material elements of the claim, particularly the nexus element.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for ED, to include on a secondary basis.



ORDER

Service connection for bilateral knee disabilities, to include as secondary to service-connected residuals, contusion of sacral and coccygeal areas, is denied.

Service connection for ED, to include as secondary to the service-connected disabilities, is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


